Citation Nr: 9926317	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from April 1962 to 
April 1965, from December 1965 to November 1968, and from 
February 1970 to February 1973.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in August 1998 for 
additional development.  


FINDING OF FACT

The appellant has dermatophytosis that was initially 
manifested in service.  


CONCLUSION OF LAW

A skin disorder was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he began experiencing skin 
problems in service, and that they have persisted ever since, 
primarily in the shoulder area and occasionally on the chest 
and buttocks.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  A Report of 
Transfer or Discharge (DD 214) shows that the appellant was 
awarded the Combat Infantryman's Badge and the Purple Heart 
Medal.  

Service medical records show that the appellant was treated 
for dry skin on the feet in June 1962 and for a rash on the 
feet in April 1963.  His second enlistment examination, in 
January 1965, noted a history of foot infections.  A November 
1968 Medical Board report listed a history of hookworm 
infection that had healed by September 1968.  An examination 
in November 1970 revealed mild dyshidrosis of the feet and 
tinea versicolor on the back.  

Included in the claims file are VA medical records dated in 
the 1990's.  A June 1994 outpatient record shows treatment 
for a candidal rash involving the feet, right shoulder, and 
groin area.  An October 1995 examination of the skin revealed 
an eczematous area with excoriated areas on the left anterior 
shoulder, and a large patch, psoriatic type, on both 
intertriginous areas of the buttocks, which appeared to be 
slightly erythematous and scaly.  The diagnosis was chronic 
eczematous dyshidrosis.  The appellant was treated for skin 
problems in the groin area and on the feet in March 1996, and 
a diagnosis of tinea cruris and tinea pedis was reported in 
April 1996.  Onychomycosis was diagnosed in February 1997.  

Pursuant to the Board's August 1998 remand, the RO had the 
appellant undergo a dermatological examination in October 
1998 for the purpose of determining whether he had any skin 
disorder that had begun in service.  The physician at that 
examination reviewed the claims file and took a history from 
the appellant, who reported that he had begun to experience 
skin problems in service (peeling of the feet that quickly 
spread to the groin area) and that the problems would wax and 
wane, with symptoms of extreme pruritus during outbreaks, for 
which treatment included daily showers and the application of 
a topical cream to the feet twice a day.  Physical 
examination revealed fine diffuse desquamtous scale over the 
left palm and tiny red papules in association with fine white 
scale over both feet, particularly around the lateral borders 
of the soles.  The toenails were normal except for the two 
great toenails which exhibited increased subungual debris and 
discoloration of the distal portions.  The groin and buttock 
area were clear.  The diagnoses were dermatophytosis 
involving one hand and both feet, onychomycosis, and a 
history of tinea cruris or tinea corporis.  The examiner 
stated that it was very likely that the condition from which 
the appellant suffered had had its origin during military 
service.  The examiner further opined that, based on the 
history, clinical findings, and documented visits to 
Dermatology, it appeared as if the appellant had had a 
longstanding history of an extensive dermatophytosis 
involving the hands, groin, feet, and nails, and that it was 
further proven by his response to oral antifungal therapy.  

After careful and longitudinal review of the evidence 
presented in this case, the Board has determined that the 
preponderance of the evidence demonstrates that the appellant 
has a skin disorder that had its origin in service.  There is 
medical evidence of skin problems in service and thereafter, 
and a VA physician has opined that the appellant has had a 
longstanding skin condition, dermatophytosis, which very 
likely began during his period of military service.  
Therefore, the Board finds that service connection is 
warranted for dermatophytosis.




ORDER

Service connection is granted for dermatophytosis.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

